Citation Nr: 0619487	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  03-35 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for cancer of the esophagus 
and lymph nodes, to include soft tissue mass medial to the 
stomach.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to June 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, and is advanced on the Board's docket.   

In July 2001, March 2004, and March 2005 statements, the 
veteran mentioned claims on disabilities other than cancer.  
His representative also raised other issues in the May 2006 
argument to the Board, such as entitlement to 38 U.S.C.A. 
§ 1151 benefits.  These matters are REFERRED to the RO for 
appropriate action.    
  
The veteran did not appear for the Board videoconference 
hearing scheduled to be held in September 2005.


FINDING OF FACT

Cancer of the esophagus and lymph nodes, to include soft 
tissue mass medial to the stomach, apparently in remission 
for several years, is not shown to be etiologically related 
to active service.


CONCLUSION OF LAW

The criteria for service connection for cancer of the 
esophagus and lymph nodes, to include soft tissue mass medial 
to the stomach, are not met.  38 U.S.C.A. 
§ 1100 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  This is generally referred to as direct service 
connection.  

As an initial matter, it is noted that the veteran's cancer 
apparently is in remission.  Private clinical records 
associated with cancer treatment are all dated at least 
several years ago.  VA outpatient treatment records indicate 
that the veteran is undergoing periodic evaluations to 
determine whether the cancer is remains in remission or has 
recurred.  A March 2002 VA medical record documents a 
doctor's note that cancer was not detected on biopsy.  The 
veteran himself reported in VA Form 9, in late 2003, that 
cancer is in remission.  No private or VA clinical record 
dated thereafter documents treatment for recurrent cancer.  
Nonetheless, the Board recognizes that certain diseases, like 
cancer, may be deemed chronic even though their 
manifestations may or may not be consistently shown without 
interruption.  See, e.g., 38 C.F.R. § 3.309(a) (chronic 
diseases include malignant tumors of the brain, spinal cord, 
or peripheral nerves).  Thus, notwithstanding the basic 
prerequisite in a service connection case that a disability 
must be currently manifested, the Board is not inclined to 
find that this particular claim turns on whether or not the 
veteran's cancer is now in remission.

That said, the issue in this case is whether the veteran's 
in-service treatment for gastrointestinal problems might have 
been indicative of early-stage cancer diagnosed some half-
century after discharge from active duty.  That appears to be 
the veteran's contention.  The veteran's service medical 
records document numerous instances of complaints of 
nervousness and anxiety, accompanied by problems like stomach 
pain, diarrhea, palpitations, feeling "run down," 
headaches, "heart skipping," and low stamina.  The veteran 
reported that he had been weak and sickly since childhood and 
had similar symptoms before service.  On examination in 1951, 
the veteran was diagnosed with anxiety reaction "EPTS" 
(existing prior to service) manifested by pain in the 
stomach, diarrhea, headaches, nervousness, palpitations, poor 
physical stamina; the veteran was noted to have an "asthenic 
build" (service medical records indicate that the veteran 
weighed about 100 pounds and was rejected for active duty 
several times before September 1950) and "general 
constitutional inferiority."  A clinician said: "[The 
veteran] has been very quiet and composed during the past 
week and seems to have been somewhat reassured by 
psychotherapy.  It is difficult for him however to accept the 
idea that his many symptoms can be on any other than an 
organic basis.  [He] is considered too emotionally unstable 
to render proper military service in any capacity.  He also 
has a frail physical make-up and physical stamina is poor."  
The clinician also determined that the veteran was exposed to 
"[a]verage stress of military service."  On these findings, 
the veteran was deemed unsuitable for further active duty and 
discharged in June 1951.  

The veteran also was treated in service a number of times for 
symptoms characterized as gastrointestinal in nature (pain in 
epigastrium) and bouts of gastroenteritis.  An April 1951 
treatment for gastroenteritis apparently was the last 
treatment for such problem specifically before discharge, and 
the problem was characterized as "acute."  Laboratory and 
diagnostic testing result did not reveal chronic 
abnormalities associated with the gastrointestinal problems.  
An April 1951 GI-series report of fluoroscopy of the 
esophagus and stomach yielded normal findings.  The report 
states: "The duodenal bulb filled easily and there was no 
evidence of spasm, deformity, ulcer crater or niche.  There 
was no point tenderness over the duodenal cap, and the five 
hour film shows no gastric residue with the head of the 
barium column in the descending colon.  Impression: the upper 
GI Tract is normal."  A May 1951 examination report states 
that "[g]astric analysis was well within normal limits" and 
that "X-ray series of GI Tract is normal."       

As noted above, post-service, the veteran was diagnosed with 
and treated for cancer.  He also was treated for various 
gastrointestinal problems like esophageal stricture, 
esophagitis, esophageal ulcer, and reflux.  His medications 
included Prilosec.  What the veteran seems to be contending 
is that, because he had had gastrointestinal problems in 
service, regardless of characterization of such symptoms as 
manifestations associated with anxiety reaction, and he later 
developed esophageal cancer, there is an etiological 
relationship between the two.     

The Board disagrees.  First and foremost, no cancer or any 
chronic esophageal or gastrointestinal abnormality was 
detected as of discharge.  Second, some 
half-century has passed since discharge and diagnosis of 
cancer.  Third, no clinician, whether in service or post 
service, private or VA, has opined that gastrointestinal 
problems like heartburn and the veteran's cancer are related.  
No clinical record indicates there is a link between cancer 
diagnosed several years ago and in-service gastroenteritis or 
gastrointestinal problems like stomach pain and diarrhea 
attributed to anxiety reaction in 1951.  Whether or not there 
is such a link is a medical issue, and lay contention alone 
is not deemed competent evidence thereon.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

The Board does not agree with the representative that the 
issues of etiology of esophageal cancer and other problems 
like ulcer are inextricably intertwined, citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), and arguing that a final 
Board decision on the cancer claim should not be made until 
further evidentiary development, namely a medical evaluation, 
is conducted.  The representative further argues that, given 
the inextricably intertwined issues, the issue presently on 
appeal involves new and material evidence, because the 
veteran previously had sought, and was denied, service 
connection for a disability characterized as a stomach 
condition.  See 1953 and 1990 rating decisions.  Also, the 
representative argues that adjudication of this claim 
involves an issue of whether the cancer might be a product of 
aggravation, during service, of gastrointestinal complaints 
noted therein.

First of all, Harris involved a determination that Board had 
erred when it denied an increased rating for a service-
connected disability (anxiety neurosis), but referred for RO 
adjudication a service connection claim (heart disorder), 
because the two issues are inextricably intertwined, and 
thus, finality does not attach to the Board's denial of the 
increased rating claim.  In support of that determination, 
the Court cited, in particular, the Board's apparent 
acknowledgement in its decision that the veteran's "mental 
problems" appear to be attributable to his poor physical 
health (presumably, to include heart problems) based on 
medical evidence.  In contrast, here, service connection is 
not in effect for any disability, and no clinical evidence 
suggests that there is a medical basis to link various 
gastrointestinal ailments like reflux, stomach pains, 
diarrhea, etc., to the veteran's cancer, particularly where 
there is a half-century gap in time between the former 
problems admittedly experienced even before active duty and 
diagnosis of cancer.  The Board is not inclined to conclude 
that this case presents "inextricably intertwined" issues 
because same body system may be involved with respect to 
symptoms attributed to anxiety reaction in service and 
currently claimed esophageal cancer.       

As for the suggestion that the issue before the Board is one 
of new and material evidence, the Board disagrees as well.  
If the Board now had before it a stomach disorder claim 
involving gastrointestinal problems previously addressed in 
prior RO denials, then the Board would agree.  However, the 
claim now on appeal is service connection for cancer.  There 
is no evidence to dispute the conclusion that cancer was 
diagnosed many years after the veteran unsuccessfully had 
sought service connection for gastrointestinal problems (and, 
also, for neuropsychiatric disorder apparently based on 
anxiety reaction noted in service - see 1953 rating 
decision).  Moreover, a different diagnosis is a different 
claim.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).

Finally, as to the argument that cancer might be a product of 
aggravation of anxiety reaction in service, and that a 
decision in this case should be deferred pending development, 
the Board also disagrees.  Service connection is not in 
effect for a psychiatric disability.  If there is some 
evidence other than bare lay contention that the veteran's 
cancer and other problems like ulcer or reflux are linked, 
then the Board would be inclined to conclude that further 
evidentiary development is in order.  That is not the case 
here.  The Board has reviewed the clinical evidence, focusing 
upon the private cancer treatment records, and no doctor has 
suggested such a linkage.  In the face of overwhelmingly 
negative evidence - in particular, some 50-year gap in time 
between discharge based on anxiety reaction and diagnosis of 
cancer without clinical evidence dated in the interim or 
presently to link the two - the Board does not find deferral 
of a decision is warranted.            

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection.  
Therefore, it does not apply the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005). 
         
II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In a December 2001 letter, sent before issuance of the rating 
decision on appeal, the veteran was informed of what basic 
criteria must be met to result in service connection, and 
that, if he identifies the sources of such evidence, then VA 
would assist him in obtaining it, but that he ultimately is 
responsible for substantiating his claim.  Notice of the 
"fourth element" was met with citation of 38 C.F.R. 
§ 3.159, from which the element is derived, in the October 
2003 Statement of the Case (SOC).  It is also evident from 
the SOC and Supplemental SOC (SSOC) that VA informed the 
veteran of criteria pertinent to service connection and 
explained why the claim remains denied.       

Although full notice requirements arguably were met during 
the appeal and VA did not literally ask the veteran to 
"supply everything he has concerning cancer" or something 
else to that effect, the Board finds no prejudicial error as 
to the substantive content of the notice or timing thereof.  
At no time after the May 2005 letter was sent did the veteran 
or his representative argue a notice defect; neither reported 
that additional pertinent evidence exists, but is not of 
record.  He failed to exercise his right to testify at the 
Board hearing in September 2005; a hearing, if conducted, 
would have afforded him additional opportunity to provide lay 
and medical evidence, or inform VA as to any missing records, 
or advise VA that additional time is needed to obtain missing 
evidence.    

Also, here, there is no issue as to "veteran" status or 
diagnosis of the claimed disability.  With a denial, there is 
no prejudice as to any lack of notice on how degree of 
disability is evaluated, or as to effective date of any 
determination on degree of disability or of service 
connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); see also 
38 C.F.R. § 20.1102 (2005) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA and 
private clinical records, the veteran's written statements, 
and prior claims adjudication history.  The record reflects 
that, where the veteran identified the sources of private 
clinical records pertinent to diagnosis of, or treatment for, 
cancer specifically, VA acted consistent with the duty to 
assist to ensure that such records are associated with the 
claims file.  (The veteran identified multiple private 
doctors or treatment providers over the course of appeal, but 
many of the records therefrom concern medical problems not 
shown to be related to cancer.)  Despite appropriate notice 
during appeal, to include notice that evidence of nexus 
between cancer and active duty is needed, the veteran has not 
identified other sources of pertinent evidence.  Based on the 
foregoing, the Board concludes that VA's duty to assist was 
met.    


ORDER


Service connection for cancer of the esophagus and lymph 
nodes, to include soft tissue mass medial to the stomach, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


